

115 HR 6168 IH: Aviation-Impacted Communities Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6168IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Smith of Washington (for himself, Mr. Jeffries, Ms. Speier, Ms. Norton, Mr. Lynch, Ms. Jayapal, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo assist aviation-impacted communities in mitigating the noise burden that they face and to
			 increase Federal Aviation Administration engagement and responsiveness to
			 communities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Aviation-Impacted Communities Act. 2.Designated communities (a)OutreachNot later than 90 days after the date of enactment of this Act, the Administrator shall conduct outreach to community leaders of aviation-impacted communities to inform them of the opportunity to be a designated community.
 (b)RequestThe governing body or the designated representative or representatives of an aviation-impacted community may request to be a designated community, and the Administrator shall recognize such community as a designated community upon request.
 (c)Portions of communityThe governing body of a designated community, representatives, or a group of representatives chosen by a community, shall select the portions of such community that shall be considered aviation-impacted, including designating the community as a whole should they so choose.
			3.Community boards
 (a)In generalNot later than 6 months after the date on which a community becomes a designated community pursuant to section 1, such designated community shall—
 (1)select local airport operators, local elected leaders, and community representatives to serve on a community board; or
 (2)in the case where such designated community decides to maintain an existing group of primarily elected local officials that has previously been constituted for purposes of working on aviation-related issues, designate such existing group as a community board pursuant to this section.
 (b)MeetingsA community board shall meet at times and places chosen by the members of such board. (c)PurposesThe purpose of a community board is to provide information to airport operators and the Federal Aviation Administration concerning disparate impacts and environmental justice related to the operation of commercial or cargo jet routes.
 (d)CollaborationThe Administrator shall— (1)designate an appropriate employee to work with each community board; and
 (2)ensure that representatives of and, when appropriate, relevant experts from the Federal Aviation Administration attend each meeting of a community board.
 (e)Community reportsA community board may, in collaboration with local airport operators and any employee designated pursuant to subsection (d)(1), draft a community report detailing the community’s concerns and issues related to disparate impacts.
 (f)StudyA community board may petition the Administrator to conduct a community study, which shall include— (1)the collection and consolidation of quantifiable, observational, experiential, anecdotal, or other data from—
 (A)the Federal Aviation Administration; (B)airport operators;
 (C)valid acoustic instrumentation on the ground; (D)testimonials and other evidence from community members; and
 (E)organizations in the community; (2)the Day-Night Average Sound Level;
 (3)any other existing noise metrics from individual and cumulative takeoffs and landings; (4)emissions generated by individual and cumulative takeoffs and landings;
 (5)any other data requested by the designated community in order to give a comprehensive understanding of the impacts on such community; and
 (6)recommendations on actions or mitigation that can be taken to alleviate— (A)concerns raised in a community report; and
 (B)effects that are analyzed in the community study. (g)CollaborationThe Administrator and each community board that petitions for a community study shall collaborate together on the scope and methodology of such community study.
 (h)FormatThe Administrator shall ensure the community study is culturally and linguistically appropriate given the needs or requests of the community.
			4.Action plans
 (a)In generalNot later than 6 months after the date of receipt of a community report or the date of completion of a community study, the Administrator shall, in collaboration with airport operators and affected communities, devise an action plan that alleviates or addresses the concerns brought up in the community report or community study.
 (b)ContentThe action plan shall— (1)include a long-term regional plan that focuses on reducing and minimizing disparate impacts for the designated community; and
 (2)where effective, consider the implementation of changes to operations and flight paths if the community report or community study indicates that such changes would decrease the impacts on the designated community.
 (c)Statement concerning certain changesIf the Administrator determines that changes to operations and flight paths that a community report or community study indicated would decrease the effects on the designated community would not be effective, the Administrator shall explain the rationale for this determination in the action plan.
 (d)DisseminationThe Administrator shall disseminate the action plan— (1)to the public in a culturally and linguistically appropriate fashion given the needs or requests of the community at issue;
 (2)to the offices of the Members of Congress and Senators representing the community at issue; (3)to the relevant committees of the House of Representatives and the Senate; and
 (4)upon request, to any impacted government. 5.Mitigation funding (a)In generalNot later than 180 days after the release of an action plan pursuant to section 3, the Administrator may make grants for necessary noise mitigation in a designated community for—
 (1)residences; (2)hospitals;
 (3)nursing homes; and (4)schools.
 (b)StandardsThe Administrator shall develop standards to determine which of the structures in designated communities and that are listed in subsection (a) are eligible for mitigation funding.
 (c)Mitigation describedFunds for mitigation may be used for any form of mitigation that reduces the noise burden for communities, including—
 (1)sound insulation of noise-sensitive structures; and (2)construction of noise barriers or acoustic shielding to mitigate ground-level noise.
 (d)InstrumentationUpon request of a designated community, and in addition to the annualized average measurement, the Administrator shall provide additional noise measurement instrumentation to measure airplane noise.
 (e)Sound insulation for aviation-Impacted communitiesThe Administrator of the Federal Aviation Administration and airport operators may provide sound insulation for aviation-impacted communities that are subjected to substantial increases in flight frequency or from the adoption of new flight procedures that create noise impacts in neighborhoods that did not previously experience significant impacts from commercial aircraft operations.
 (f)Sound insulation for neighborhoodsThe Administrator of the Federal Aviation Administration and airport operators may provide sound insulation for neighborhoods within a 55 DNL contour in which an airport operator or the Administrator of the Federal Aviation Administration determines significant numbers of flight operations are conducted between 10:00 p.m. and 6:00 a.m.
 6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary. 7.DefinitionsIn this Act:
 (1)The term Administrator means the Administrator of the Federal Aviation Administration. (2)The term aviation-impacted community means a community that is located not greater than 1 mile from any point at which a commercial or cargo jet route is 3,000 feet or less above ground level.
 (3)The term community means any residential neighborhood, locality, municipality, town, or city. (4)The term designated community means an aviation-impacted community that has chosen to be designated pursuant to section 1.
 (5)The term disparate impact means noise, air pollution emissions, or any other aviation-related impact identified by a community coming from a commercial or cargo jet route and that is affecting a community or its residents.
			